IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


RODMEN FOSTER, BV-3203,        : No. 180 MM 2014
                               :
                Petitioner     :
                               :
                               :
           v.                  :
                               :
                               :
KATHLEEN KANE, ATTORNEY        :
GENERAL FOR STATE OF           :
PENNSYLVANIA, MICHAEL C.       :
POTTEIGER, CHAIRMAN OF THE     :
PENNSYLVANIA BOARD OF          :
PROBATION AND PAROLE, AND JOHN :
E. WETZEL, SECRETARY OF THE    :
PENNSYLVANIA DEPARTMENT OF     :
CORRECTIONS,                   :
                               :
                Respondents    :


                                     ORDER


PER CURIAM
      AND NOW, this 30th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.